Exhibit MINERALS TECHNOLOGIES INC. SUPPLEMENTAL RETIREMENT PLAN (AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2008) ARTICLE I INTRODUCTION AND PURPOSE 1.1 Purpose.The purpose of the Minerals Technologies Inc. Supplemental Retirement Plan (the “Plan”) is to provide additional benefits to a select group of eligible employees of Minerals Technologies Inc. (the “Company”) whose retirement benefits under the Minerals Technologies Inc. Retirement Plan (the “Retirement Plan”) have been limited (i) by Sections 415 and 401(a)(17) of the Internal Revenue Code of 1986, as amended (the “Code”) or (ii) by excluding amounts deferred under the Company’s Supplemental Savings Plan from the compensation taken into account under the Retirement Plan.The additional benefits provided by the Plan will ensure that total benefits paid to participating employees will be approximately equal to the amount of benefits such employees would have accrued under the Retirement Plan had such limitations imposed by the Code and the Retirement Plan not been in effect. 1.2 Amendment and Restatement. The Company hereby amends and restates the Plan (which was previously referred to as the Minerals Technologies Inc. Nonfunded Supplemental Retirement Plan), effective December 31, 2008. ARTICLE II PARTICIPATION The Participants in the Plan shall be those employees of the Company who are participating in the Retirement Plan and whose benefits under the Retirement Plan are limited by reason of Sections 415 and/or 401(a)(17) of the Code, provided that any such employee isdetermined by the Administrative Committee of the Plan (the “Administrative Committee”) to be part of a select group of management or a highly compensated employee. ARTICLE III BENEFITS 3.1 Amount of Benefits.In the case of a Participant who is accruing benefits under the Retirement Plan under the Career Earnings Formula (a “Career Earnings Participant”), a Participant’s accrued benefit under the Plan shall be an amount equal to the difference between (i) the amount of the single life annuity pension benefit payable under the Retirement Plan as of the payment date specified in Section 4.1 and (ii) the amount of the single life annuity pension benefit that would have been payable to the Participant under the Retirement Plan as of the payment date specified in Section 4.1 (A) determined without regard to the limitation on compensation taken into account and/or pension benefits under Sections 401(a)(17) or 415 of the Code and (B) taking into account, in the year of deferral, any income deferred by the Participant pursuant to the Minerals Technologies Inc. Supplemental Savings Plan in calculating the Participant’s Career Earnings under the Retirement Plan. In the case of a Participant who is accruing benefits under the Retirement Plan under the Cash Balance Formula (a “Cash Balance Participant”), a Participant’s accrued benefit under the Plan shall be an amountequal to the difference between (i) the amount of the Participant’s Cash Balance Account payable under the Retirement Plan as of the payment date specified in Section 4.1 and (ii) the amount of the Participant’s Cash Balance Account that would have been payable to the Participant under the Retirement Plan as of the payment date specified in Section 4.1 (A) determined without regard for the limitation on compensation taken into account and/or pension benefits under Sections 401(a)(17) or 415 of the Code and (B) taking into account, in the year of deferral, any income deferred by the Participant pursuant to the Minerals Technologies Inc. Supplemental Savings Plan in calculating the Participant’s Earnings under the Retirement Plan. 3.2 Vesting and Accrual.For purposes of the determination of benefits under Section 3.1, the rules contained in the Retirement Plan governing the accrual and vesting of pension benefits shall apply.Accordingly, if a Participant is not vested in his Retirement Plan benefit at the time of his separation from service, he will not be vested in a benefit under this Plan. ARTICLE IV COMMENCEMENT AND FORM OF BENEFIT PAYMENT 4.1 Distribution of Benefits.In the case of a Career Earnings Participant, benefits under this Plan shall be paid in a single lump sum upon the later of (i) the Participant’s separation from service with the Company and all Affiliates or (ii) the Participant reaching age 55.Such lump sum shall be the actuarial equivalent of the annuity determined under Article III, determined applying the interest rate and mortality table then applicable under the Retirement Plan for purposes of determining a lump-sum cash-out with respect to a Participant’s benefit under the Career Earnings Formula.In the case of a Cash Balance Participant, benefits under this Plan shall be paid in a single lump-sum payment upon the Participant’s separation from service with the Company and its Affiliates.Such lump sum shall be equal to the amount determined under Article III. 4.2 Specified Employees.Notwithstanding anything in this Plan to the contrary, in the case of a Participant who is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder, payment of benefits under the Plan on account of separation from serviceshall be made in a lump sum upon the six-month anniversary of the Participant’s separation from service in a lump sum.Such lump sum will be equal to the amount determined under Section 4.1 upon the Participant’s separation from service plus interest at the 26-week Treasury Bill rate for the six-month period.The Company may create a grantor trust to pay certain of its obligations hereunder (a so-called rabbi trust), the assets of which shall be, for all purposes, the assets of the Company.In the event the trustee of such trust is unable or unwilling to make payments directly to Participants and such trustee remits payments to the Company for delivery to Participants, the Company shall promptly remit such amount, less applicable income and other taxes required to be withheld, to the Participant.“Specified employees” shall be determined in accordance with the methodology established by the Board of Directors of the Company or its delegate. 4.3 Additional Benefits Following Disability.If a Participant is Disabled at the time of his separation from service, the Participant shall receive the following benefits in addition to those described in Article III and Section 4.1. In the case of a Career Earnings Participant, if (i) the Participant is Disabled at the time of his separation from service with the Company and its Affiliates, (ii) the Participant continues to be Disabled after age 55 or the Participant separated from service after age 55, and (iii) the Participant did not commence benefits under the Retirement Plan upon separation from service or, if later, upon reaching age 55, then at the later of age 65 or the five year anniversary of the Participant’s separation from service, the Participant shall receive a lump-sum payment.Such lump-sum payment shall be the actuarial equivalent of the annuity determined in the following sentence, calculated applying the interest rate and mortality table applicable under the Retirement Plan for purposes of determining a lump-sum cash-out with respect to a Participant’s benefit under the Career Earnings Formula.The annuity shall be equal to the difference, if any, between (i) the amount that would be paid under the Retirement Plan as of the payment date specified in this Section 4.3, (A) determined without regard for the limitation on compensation taken into account and/or pension benefits under the Retirement Plan by reason of Sections 401(a)(17) or 415 of the Code and (B) taking into account, in the year of deferral, any income deferred by the Participant pursuant to the Minerals Technologies Inc. Supplemental Savings Plan in calculating the Participant’s Earnings under the Retirement Plan, minus the amount that would be paid under the Retirement Plan as of the payment date specified in this Section 4.3, and (ii) the single life annuity that was determined under this Plan as of the payment date specified in Section 4.1, actuarially adjusted for commencement as of the payment date specified in this Section 4.3 in a manner consistent with the provisions of the Retirement Plan. In the case of a Cash Balance Participant, if a Participant is Disabled at the time of his separation from service with the Company and its Affiliates, then upon the five-year anniversary of the Participant’s separation from service (i.e., the date the Participant’s disability leave began), the Participant shall receive a lump sum payment.Such payment shall be equal to the difference, if any, between (i) the amount of the Participant’s Cash Balance Account payable under the Retirement Plan as of the payment date specified in this Section 4.3 that is attributable to Annual Pay Credits occurring after the Participant’s separation from service (A) determined without regard for the limitation on compensation taken into account and/or pension benefits under the Retirement Plan by reason of Sections 401(a)(17) or 415 of the Code and (B) taking into account, in the year of deferral, any income deferred by the Participant pursuant to the Minerals Technologies Inc. Supplemental Savings Plan in calculating the Participant’s Earnings under the Retirement Plan and (ii) the amount of the Participant’s Cash Balance Account payable under the Retirement Plan as of the payment date specified in this Section 4.3 that is attributable to Annual Pay Credits occurring after the Participant’s separation from service. If a
